As filed with the Securities and Exchange Commission on August 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22503 Rochdale Alternative Total Return Fund LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end:September 30 Date of reporting period:June 30, 2013 Item 1. Schedule of Investments. Rochdale Alternative Total Return Fund LLC SCHEDULE OF INVESTMENTS, June 30, 2013 (Unaudited) Percentage of Initial Cost Long-Term Investments1, 2, 3, 4: Date Acquired Members' Capital Principal Amount Fair Value Life Settlement Contracts American General Life #634L Oct-12 1.2 % $ $ American General Life #U100 Apr-11 American General Life #UM00 Feb-11 AXA Equitable Life #1572 Feb-11 AXA Equitable Life #1600 Jun-12 Beneficial Life #BL22 Jun-11 John Hancock Life #6686 May-12 John Hancock Life #9359 Nov-11 John Hancock Life #9379 Feb-11 John Hancock Life #9381 Nov-11 John Hancock Life #9390 May-11 John Hancock Life #9448 Aug-11 Lincoln Benefit Life #9330 Nov-11 Lincoln National Life #6590 Apr-13 Lincoln National Life #JJ70 May-11 Manufacturer's/John Hancock Life #6912 Jun-12 Massachusetts Mutual Life #1560 May-11 Massachusetts Mutual Life #1563 Feb-11 New York Life and Annuity #4757 Nov-11 New York Life and Annuity #5673 Nov-11 Pacific Life #7850 Jul-11 Penn Mutual Life #8193 Mar-11 PHL Life #8499 Aug-11 PHL Life #8509 Aug-11 PHL Variable Life #6161 Nov-11 Phoenix Life #5555 Jan-12 Reliastar/ ING #2047 Mar-11 Security Life of Denver #3394 Nov-11 Total Long-Term Investments Short-Term Investment Money Market Fund First American Government Obligations Fund, 0.02% 5 Total Investments 98.8 % $ $ 1 Illiquid securities. 2 Fair valued by Valuation Committee as delegated by the Fund's Board of Managers using the fair value method. 3 All investments are non-income producing. 4 Restricted securities. 5 7-Day Yield. For information on the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent annual financial statements. Rochdale Alternative Total Return Fund LLC SCHEDULE OF INVESTMENTS, June 30, 2013 (Unaudited), Continued Summary of Fair Value Exposure The Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability.These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Rochdale Investment Management LLC (the “Manager” or “Advisor”) is the investment adviser to the Fund. The Fund will normally pursue its investment objective by investing substantially all of its assets in life insurance policies and interests related thereto purchased through life settlement transactions (collectively, “Policies”).The Advisor has wide discretion in determining the Policies in which the Fund will invest.Policies may include, without limitation, whole, universal, variable universal, term, variable term, survivorship, group, and other types of life insurance policies. While it is anticipated that the Fund will endeavor to purchase complete ownership interests in each Policy in which it invests, the Fund may also purchase partial ownership interests in any particular Policy when the Advisor believes that such a purchase is appropriate.The Fund may also purchase interests in pools of Policies issued by third parties and/or purchase Policies directly from third parties. The Fund’s Board of Managers (the "Board") has approved fair value procedures pursuant to which the Fund values its investments in the Policies using the fair value method of accounting.The fair value procedures recognize that the Policies are illiquid and that no market currently exists for the Policies. The Advisor and the Board anticipate that market quotations will not be readily available for the Policies in which the Fund invests.It is therefore expected that each Policy will be priced by the Fund’s Pricing Committee in accordance with the Fund’s fair value procedures.Fair value of a security is the amount, as determined by the Advisor in good faith, that the Fund might reasonably expect to receive upon a current sale of the security.In determining the method to be used to establish the fair value of a Policy, the Fund’s Pricing Committee will consider all appropriate factors relevant to the value of each Policy, which may include, but is not limited to, life insurance pricing models (which generally take into account, among other things, the net death benefit, the life expectancy of the insured and the expense associated with maintaining the policy), proprietary internal rate of return computations, life expectancy tables, specific characteristics of the individual insured, supply and demand conditions within the life settlement market and insurance company credit ratings.Premiums payable are based on an estimate of minimum premiums on the policy as determined by the investment manager.Due to the inherent uncertainty of this method of valuation, the estimated values may differ significantly from the value that would have been used had a ready market value for the investment existed, and the difference could be material.The Fund will seek to use independent pricing services to assist in pricing Policies.If independent third party pricing services are unable to supply prices for a portfolio investment, or if the prices supplied are deemed by the Advisor to be unreliable, the market price may be determined by the Manager using quotations from one or more broker/dealers. Under the fair value method, the Fund recognizes the initial investment in its Policies at the transaction price.In subsequent periods, the Fund re-measures the investment in its Policies at fair value in its entirety at each reporting period and recognizes changes in fair value in earnings, less Policy premiums paid and continuing costs, plus proceeds from Policy maturities in the period in which the changes occur.Life settlement contracts are included in Level 3 of the fair value hierarchy. Short-term fixed income securities that will mature in 60 days or less are valued at amortized cost, unless it is determined that using this method would not reflect an investment’s fair value. The fair value of the money market fund is the net asset value of the mutual fund investment which is calculated on a daily basis.The money market fund is registered and regulated by the Securities and Exchange Commission (the “SEC”).The money market fund invests in government obligations, exclusively in short term U.S. government securities.The money market fund has daily liquidity and is included in Level 1 of the fair value hierarchy. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following are the classes of investments at June 30, 2013 grouped by the fair value hierarchy for those investments measured at fair value on a recurring basis: Level 1 Level 2 Level 3 Total Long-Term Investments Life Settlement Contracts $
